Citation Nr: 0031547	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
a manifestation of an undiagnosed illness and on a direct 
basis.  

2.  Entitlement to a compensable evaluation for service-
connected dysfunctional bowel disease, from the initial grant 
of service connection.  

3.  Entitlement to a compensable evaluation for service-
connected vascular headaches, from the initial grant of 
service connection.  

4.  Entitlement to a compensable evaluation for service-
connected bilateral compartment syndrome, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1983 to October 1986 
and from March 1989 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision that, 
in part, denied service connection for a skin disorder due to 
undiagnosed illness, and granted service connection for 
dysfunctional bowel disease, vascular headaches, and 
bilateral compartment syndrome (claimed as shin splints), 
each rated noncompensably disabling.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal of these issues.  

In reviewing the evidence of record, the undersigned notes 
that the veteran was examined by VA on a number of occasions 
during the pendency of this appeal.  However, the findings 
from those examinations did not provide sufficiently detailed 
information to evaluate the current status of the veteran's 
service-connected disabilities.  Such information is 
pertinent and necessary to evaluate the veteran's claim for 
increased ratings.  The most recent VA examination in July 
1999 offered very little in terms of clinical or diagnostic 
findings, and the earlier examinations, while just as sparse, 
are more than three years old.  Therefore, the Board finds 
that further development is necessary.  

With regard to the veteran's vascular headaches, the Board 
finds that additional evidence is needed to rate the 
disability.  The veteran has reported a significant increase 
in the extent and severity of her headaches since 1996.  In 
her substantive appeal in March 1999, the veteran reported 
that she missed excessive work and school due to her 
headaches.  It would be useful if the veteran would submit 
evidence from employers showing time lost from work due to 
headaches or any of her other service-connected disabilities, 
and any interference with work due to the headaches and/or 
service-connected disabilities.  In addition, the veteran 
indicated that she had difficulty obtaining emergency room 
medical records from McDonald Hospital at Ft. Eustis for 
recent treatment of headaches.  

The Board notes that the RO attempted to obtain hospital 
records from Ft. Eustis in April 1999, but was informed that 
there was no record of admission at that facility pertaining 
to the veteran.  However, the veteran did not report that she 
was admitted, but reported only that she was seen at the 
emergency room several times in recent months, and was given 
a prescription for her headaches.  Under the circumstances, 
the RO should make another attempt to obtain any emergency 
room records from Ft. Eustis for treatment of the veteran 
from November 1998 to the present.  

In regard to the veteran's service-connected bilateral 
compartment syndrome, the Board finds that clinical findings 
from the VA examinations of record do not provide 
sufficiently detailed information to evaluate the current 
severity of the bilateral leg disability.  Moreover, the 
examinations do not include any findings pertaining to 
functional loss under 38 C.F.R. §§ 4.40 and 4.45.  

Additionally, it is noted that the veteran's bilateral 
compartment syndrome is rated under Diagnostic Code (DC) 
5311, for injury to Muscle Group XI.  Certain portions of 38 
C.F.R., Part 4, pertaining to the rating criteria for muscle 
injuries were changed, effective July 3, 1997.  While the 
Board recognizes that there were no substantive changes in 
the particular Diagnostic Code under which the veteran's 
service-connected disability is rated, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that when a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The RO should consider the 
revised regulations and the old regulations when reviewing 
the claim for a compensable evaluation for the bilateral 
compartment syndrome which is rated under the criteria for 
muscle injury and determine which version, if any, is more 
favorable to the veteran.  

The claims file indicates that the veteran had a skin 
abnormality described on VA examination in July 1999 as 
macular papule with blanching on pressure lesion on the 
anterior neck and chest, and bilateral antecubital fossa.  
The diagnosis was nonspecific pruritic dermatoses.  In the 
Supplemental Statement of the Case issued in November 1999, 
the RO indicated that the veteran did not have a skin 
abnormal when examined by VA in July 1999, and denied the 
veteran's claim as not well grounded.  In light of the recent 
change in the law concerning application of the legal theory 
of not well grounded claims, and the recent medical findings 
showing that the veteran has some type of a skin abnormality, 
the Board finds that another dermatological examination is 
necessary to properly adjudicate the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Moreover, it appears that the veteran is raising the issue of 
direct service connection for a skin disability.  This matter 
should be adjudicated by the RO.  The Board must review all 
issues reasonably raised from a liberal reading of the 
documents of record.  Suttmann v. Brown, 5 Vet. App. 127, 132 
(1993), citing EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

Lastly, the RO's attention is directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected disorder.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for her 
service-connected disabilities, and any 
skin abnormalities since her discharge 
from service.  Based on her response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
and/or service department records not 
already of record, and associate them 
with the claims folder.  Of particular 
interest are any emergency room records 
from McDonald Hospital, Ft. Eustis from 
November 1998 to the present.  

2.  With regard to the headaches and 
bowel complaints, the veteran should be 
asked to furnish evidence from her 
employer, school, etc. showing 
interference with functioning due to the 
service connected disabilities for which 
she seeks compensable evaluations.  
Employee and school attendance records 
would be useful in this regard.  She 
should also be asked to furnish 
information as to hours worked each week, 
and number of hours she is attending 
classes each week (if still in school).  
This evidence would be helpful in view of 
the fact that ratings for these 
disabilities are based, in part, on 
subjective complaints.

3.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the manifestations and severity of her 
service-connected dysfunctional bowel 
disease.  All indicated tests should be 
accomplished and the findings reported in 
detail.  The veteran's height and weight 
should be recorded.  The examiner should 
note whether the veteran has occasional 
episodes of abdominal distress or more or 
less constant episodes of such distress 
and whether there are episodes of bowel 
dysfunction.  Is so, the nature, 
frequency and severity of same should be 
noted.  In addition, the examiner should 
comment on whether there is objective 
evidence to support the veteran's 
complaints.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a 
neurological examination to determine the 
severity and frequency of her vascular 
headaches.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests and 
studies should be accomplished.  It 
should be determined whether the veteran 
has prostrating attacks.  If so, the 
frequency of the attacks should be noted, 
i.e., one in two months or once a month 
for the past several months, and whether 
they are productive of severe economic 
inadaptability.  

5.  The veteran should be afforded a VA 
examination to determine the current 
severity of her bilateral leg disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  A discussion of all 
clinical findings of muscle injury, as 
well as degree of functional loss, should 
be discussed.  All symptoms of muscle 
injury (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement) found to be 
present, and the severity of same should 
be reported.  If feasible, the examiner 
should quantify the severity in terms of 
mild, moderate, moderately severe, or 
severe.  The examiner should indicate 
whether there is evidence of impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

6.  The veteran should be afforded a VA 
dermatological examination.  All 
appropriate testing should be performed, 
and the examiner should describe her/his 
findings in detail.  The examiner should 
determine whether there is objective 
evidence of a skin disability.  In this 
regard, a KOH test should be taken of any 
lesions.  Diagnoses should be provided, 
if feasible, for all skin disabilities.  
If not, the dermatologist should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's skin findings of the upper 
chest, back, neck, and arms.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should assure that all development has 
been accomplished in accordance with the 
Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If the 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should address the additional issue of 
entitlement to direct service connection 
for a skin disability.  The RO's 
consideration should also include the 
applicable diagnostic criteria for muscle 
injuries in effect at the time of the 
veteran's claim as well as the new 
diagnostic criteria which became 
effective July 3, 1997.  In this regard, 
it is noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  In addition, in considering the 
ratings to be assigned, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case, to include discussion of the 
issue of direct service connection for a 
skin disability, and given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying her 
of the date of the examinations and the 
address to which these letters are sent 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 9 -


